Citation Nr: 1125522	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-31 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to recognition of the appellant as the Veteran's surviving spouse for the purpose of entitlement to VA dependency and indemnity compensation.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to June 1972.  He died in June 1972.  The appellant contends she is the surviving spouse of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination of the RO.  


FINDINGS OF FACT

1.  The appellant was born in September 1941 and married the Veteran in August 1964.  

2.  The appellant's marriage to the Veteran was terminated by his death in June 1972; she was the lawful spouse of the Veteran at the time of his death.

3.  The appellant remarried in November 1974 and divorced this individual in January 1995.  

4.  The appellant remarried a second time in October 1996 and this marriage was terminated in January 2007 upon the death of F.O.     



CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for the purpose of receiving Dependency and Indemnity Compensation are not met.  38 U.S.C.A. §§ 101(14), 103, 1310, 1311 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.5, 3.50, 3.55 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Dependency and Indemnity Compensation (DIC) is a monthly payment made by VA to a surviving spouse, child, or parent due to a service-connected cause of death.  38 U.S.C.A. § 101(14), 1310, 1311; 38 C.F.R. § 3.5.  Generally, a surviving spouse means a person of the opposite sex who was legally married to a Veteran at the time of his or her death, and has not since remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b). 

Under 38 C.F.R. § 3.50(a), a spouse is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2010).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j).

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b) (2010).

Although remarriage is generally a bar to eligibility for status as a surviving spouse, there are ten exceptions to that general rule.  38 C.F.R. §§ 3.55(a)(1)-(10); see also 38 U.S.C.A. §§ 103(d), 1311(e).  

First, remarriage of a surviving spouse, regardless of when it occurred, shall not bar the furnishing of benefits to such surviving spouse if the marriage was void or has been annulled.  38 U.S.C.A. § 103(d)(1); 38 C.F.R. § 3.55(a)(1).  

Second, if an individual, who but for the remarriage would be considered the surviving spouse (such as this appellant), remarries on or after January 1, 1971, and the marriage was dissolved by a court with authority prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, benefits will not be barred, provided that the divorce was not secured through fraud or collusion.  38 C.F.R. § 3.55(a)(2). 

Third, the remarriage of a surviving spouse on or after October 1, 1998, terminated by death, divorce, or annulment will not bar the furnishing of DIC benefits, unless the divorce or annulment was secured through fraud or collusion.  38 C.F.R. § 3.55(a)(3). 

An amendment to Title 38 of the United States Code, effective January 1, 2004, added an additional exception to the remarriage bar for surviving spouse benefits stating that the remarriage after age 57 of the surviving spouse of a Veteran shall not bar the furnishing of specified benefits, such as DIC, to such person as the surviving spouse of a Veteran.  Pub. L. No 108-183, 117 Stat. 2653 (2003) (codified at 38 U.S.C.A. § 103(d)(2)(B)).  

VA's regulations have been amended to reflect this statutory change stating that on or after January 1, 2004, the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of benefits relating to DIC compensation under 38 U.S.C.A. § 1311. 71 Fed. Reg. 29082 (May 19, 2006) (codified at 38 C.F.R. § 3.55(a)(10)).

Analysis

The law regarding the reinstatement of DIC benefits after termination of the remarriage of a surviving spouse of a Veteran has variously changed in the past 40 years.  At various times, a surviving spouse who remarried lost entitlement to DIC benefits, even if the remarriage ended in divorce.  See e.g., Owens v. Brown, 8 Vet. App. 17, 23 (1995).

A thorough recounting of all the changes in the law is not necessary in the present case.  The liberalizing law in question, effective on October 1, 1998, provided that the remarriage of a surviving spouse terminated by death, divorce, or annulment, would not bar the furnishing of DIC.  See Veterans Millennium Health Care and Benefits Act, Pub. L. No. 106-117, § 502, 113 Stat. 1574 (1999) (codified at 38 U.S.C.A. § 103(d) and 38 C.F.R. § 3.55(a)). 

The legislation expressly provided an effective date of October 1, 1998, and further prohibited retroactive payment prior to that date.  See also Transportation Equity Act for the 21st Century, Pub. L. No. 105- 178, § 8207, 112 Stat. 107, 495 (1998).  In effect, this liberalizing law reinstated the permissive pre-1990 rules for reinstatement of DIC benefits.

In the present case, the appellant does not meet the criteria for being considered a surviving spouse of the Veteran.  

A review of the record shows that the appellant was born in September 1941 and married the Veteran in August 1964.  The appellant's marriage to the Veteran was terminated by his death in June 1972.  The appellant was the lawful spouse of the Veteran at the time of his death.

Three of the exceptions listed in 38 C.F.R. § 3.55(a)(1)-(3) are potentially applicable here.  

First, remarriage of a surviving spouse, regardless of when it occurred, shall not bar the furnishing of benefits to such surviving spouse if the marriage was void or has been annulled.  38 U.S.C.A. § 103(d)(1); 38 C.F.R. § 3.55(a)(1).  

The record contains no evidence that the appellant's remarriages were void or had been annulled.  Thus, this exception may not be applied here.

Second, if an individual, who but for the remarriage would be considered the surviving spouse (such as this appellant), remarries on or after January 1, 1971, and the marriage was dissolved by a court with authority prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, benefits will not be barred, provided that the divorce was not secured through fraud or collusion. 38 C.F.R. § 3.55(a)(2).   

The record shows that the appellant remarried in November 1974 and divorced this individual in January 1995.  The appellant remarried a second time in October 1996 and the marriage was terminated upon the death of this individual in January 2007.    

The record shows that the appellant remarried twice after January 1, 1971.  However, neither marriage was dissolved by a court with authority or terminated by legal proceedings of divorce prior to November 1, 1990.  Thus, this exception is not applicable.

Third, the remarriage of a surviving spouse on or after October 1, 1998, terminated by death, divorce, or annulment will not bar the furnishing of DIC benefits, unless the divorce or annulment was secured through fraud or collusion.  38 C.F.R. § 3.55(a)(3).  

Here, since the appellant's two remarriages took place on a date before October 1, 1998, that exception is not established.

An amendment to Title 38 of the United States Code, effective on January 1, 2004, added an additional exception to the remarriage bar for surviving spouse benefits stating that the remarriage after age 57 of the surviving spouse of a Veteran shall not bar the furnishing of specified benefits, such as DIC, to such person as the surviving spouse of a Veteran.  Pub. L. No 108-183, 117 Stat. 2653 (2003) (codified at 38 U.S.C.A. § 103(d)(2)(B)).  

VA's regulations have been amended to reflect this statutory change stating that on or after January 1, 2004, the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of benefits relating to DIC compensation under 38 U.S.C.A. § 1311. 71 Fed. Reg. 29082 (May 19, 2006) (codified at 38 C.F.R. § 3.55(a)(10)).

In the present case, this exception does not apply because both of the appellant's remarriages occurred before she was 57 years old and both remarriages occurred before January 1, 2004.  

The records shows that the appellant was born in September 1941.  Her first remarriage was in November 1974 and the second remarriage was in October 1996.  The Board finds that the appellant is not entitled to restoration of DIC benefits under the exception for remarriage after age 57.  38 C.F.R. § 3.55(a)(10)(ii).

The appellant does not meet the requirements for reinstatement of benefits eligibility based upon terminated marital relationships under 38 C.F.R. § 3.55.  

The appellant does not meet the requirements of 38 C.F.R. § 3.50 and cannot be considered to be the Veteran's surviving spouse.  Although sympathetic with the appellant's belief in her claim, the Board is bound by the applicable statutes and regulations.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  

For the foregoing reasons, the Board must conclude that the appellant may not be recognized as the surviving spouse of the Veteran for purposes of DIC benefits, and as a result, her claim for recognition as a surviving spouse is without legal merit.  Since the law is dispositive of this claim, it must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Given that this claim is being denied on the basis that entitlement to the claimed benefit cannot be established as a matter of law, VA's notice requirements at 38 C.F.R. § 3.159(b) are inapplicable.  See 38 C.F.R. § 3.159(b)(3)(ii).  See also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Moreover, compliance with VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating her claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001). 

In the present case, the issue turns on the appellant's marital status and the dates of the remarriages and terminations of her remarriages.  There is no additional evidence that may be submitted by the appellant that can alter the outcome.



ORDER

The claim for recognition of the appellant as the Veteran's surviving spouse for the purpose of receiving VA dependency and indemnity compensation is denied by law.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


